Citation Nr: 0004786	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  97-33 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for asbestosis.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel






INTRODUCTION

The appellant had active service from May 1966 to May 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1996 rating decision of the Department of 
Veterans Affairs (VA) Portland Regional Office (RO) which 
denied service connection for a respiratory disorder, to 
include asbestosis, and PTSD.  The appellant disagreed and 
this appeal ensued.  


FINDINGS OF FACT

1.  Competent evidence has been submitted linking post-
service findings of pulmonary asbestosis to service.  

2.  Regarding the claim of service connection for asbestosis, 
all available relevant evidence needed for an equitable 
disposition of the appeal has been obtained.  

3.  The preponderance of the evidence is against the in-
service onset of asbestosis.  

4.  Competent evidence has been submitted linking post-
service findings of PTSD to service.


CONCLUSIONS OF LAW

1.  Pulmonary asbestosis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).  

2.  The claim of service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Asbestosis

The appellant contends that he currently has asbestosis as he 
claims he was exposed to asbestos in service.  There is no 
statute specifically dealing with asbestos and service 
connection for asbestos-related disease, nor has VA 
promulgated any specific regulations.  VA must analyze the 
appellant's claim in light of the provisions of VA ADJUDICATION 
PROCEDURE MANUAL M21-1, Part VI, 7.21 (hereinafter M21-1).  
Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993).  The latency period for 
asbestos-related disease varies from 10 to 45 or more years 
between initial exposure and later development of the 
disease.  M21-1, Part VI, 7.21(b)(2).  An asbestos-related 
disease can develop from brief exposure to asbestos.  Id.  
Some of the major occupations involving asbestos exposure 
include work in shipyards.  M21-1, Part VI, 7.21(b).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The threshold 
question that must be resolved is whether the appellant has 
presented evidence of a well-grounded claim.  See 38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990) (a well-grounded claim 
is plausible, meritorious on its own or capable of 
substantiation, and justified as being plausible by a fair 
and impartial individual).  Generally, a well-grounded claim 
requires competent evidence of current disability, evidence 
of incurrence or aggravation of disease or injury in service, 
and competent evidence linking the two.  Epps v. Gober , 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  

The evidence of record includes several medical documents 
indicating that the appellant may have a chronic respiratory 
disorder.  A private chest X-ray in June 1996 revealed 
findings consistent with the possibility of past chronic 
exposure to asbestos.  VA examination in July 1996 included a 
diagnosis of dyspnea.  A private physician in September 1996 
reported the impression that the appellant "clearly appeared 
to have evidence of pulmonary asbestosis."  This evidence 
comprises competent medical evidence of current dyspnea and 
pulmonary asbestosis satisfying the initial element of a 
well-grounded claim.  

The appellant testified at a December 1995 hearing, 
concerning a claim not at issue in this appeal, that he was a 
welder repair maintenance mechanic during service.  The 
service personnel records indicated that he welded bulkheads, 
frames, and watertight plating in barges and tugboats.  In an 
Asbestos Exposure Questionnaire received by VA in July 1996, 
the appellant stated he welded using asbestos gloves and 
covers at Fort Ord in 1966, in Vietnam in 1966 and 1967, and 
at Fort Riley in 1967 and 1968.  He also indicated in his 
hearing testimony that, after separating from service, he was 
exposed to asbestos as a welder in a shipyard from 1968 to 
1972.  The truthfulness of this evidence must be presumed 
when determining whether a claim is well grounded, thereby 
satisfying the second element of a well-grounded claim.  
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

As to the third element of a well-grounded claim, the private 
physician's September 1996 report, containing the conclusion 
that the appellant "clearly appeared to have evidence of 
pulmonary asbestosis" included as history the fact that the 
appellant served as a welder in service.  The physician's 
conclusion coupled with this history implies a link between 
the two, thus satisfying the third and final element of a 
well-grounded claim.  

Because the claim is well grounded, VA has a statutory 
obligation to assist the appellant in the development of 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a).  
Specifically, VA must ensure that the claim-development 
procedures contained in M21-1 have been followed, including 
whether military records demonstrate evidence of asbestos 
exposure during service, whether there was pre-service and/or 
post- service occupational or other asbestos exposure, and 
whether there is a relationship between asbestos exposure and 
the claimed disease.  Ashford v. Brown, 10 Vet. App. 120, 
124- 125 (1997); M21-1, Part VI, 7.21(d)(1).  In this case, 
the record includes evidence relevant to each of these 
inquires.  As such, it appears that the RO complied with 
these procedures.  On appellate review, the Board sees no 
areas in which further development may be fruitful.  

The Board may now proceed to the merits of the claim.  It is 
important to note that the standard for determining whether 
there is a nexus between service and the competent medical 
evidence of the current dyspnea or asbestosis, the third 
element of a well-grounded claim, is different from that for 
determining whether the preponderance of the evidence 
supports that conclusion.  The former standard is one of 
plausibility.  Thus, the impression of the private physician 
in September 1996 that the appellant "clearly appeared to 
have evidence of pulmonary asbestosis" together with the 
history of service was sufficient to demonstrate the 
plausibility of the claim.  Now, however, the latter standard 
must be applied, one that is more rigorous than the former 
standard and which focuses on the merits of the claim in 
light of the entire record.  

As an initial step in this evaluation, the Board looks to the 
evidence described above showing the claim to be plausible.  
A private chest X-ray study in June 1996 and VA chest X-ray 
report in September 1996 were both interpreted as showing 
findings consistent with the possibility of past chronic 
exposure to asbestos and findings of pulmonary asbestosis.  
VA examination in July 1996 included a diagnosis of dyspnea.  
These findings document a current respiratory disorder, but 
are silent as etiology.  The private physician in September 
1996 stated that the appellant had evidence of pulmonary 
asbestosis, while also noting a history of asbestos exposure 
in service.  Thus, the connection established by these 
findings is implied.  

This implied conclusion must be balanced against the 
remaining relevant evidence of record, essentially two VA 
examinations in July 1996 and October 1997 and a May 1999 
review of the record by a VA pulmonary specialist.  VA 
examination in July 1996 indicated that the appellant had a 
long history of tobacco abuse, smoking two packs a day since 
age 17 (circa 1963).  It concluded with an impression of 
dyspnea and included the examiner's opinion that the symptoms 
were in all likelihood related to his heavy tobacco abuse 
rather than any asbestos exposure.  The examiner based his 
conclusion in part on an X-ray study showing no evidence of 
asbestosis.  VA examination in October 1997, in which the 
examiner indicated he reviewed the entire claims file, 
revealed a diagnosis of chronic obstructive pulmonary disease 
(COPD) of a degree that was unclear.  He noted that, given 
the conflicting opinion over prior years, it was not clear 
whether there was established asbestosis.  The examiner 
remarked that the respiratory disorder was more probably 
related to tobacco-caused disease with a 68-pack year smoking 
history, that X-ray studies found no evidence of asbestosis, 
and that a pulmonary function testing showed mild ventilatory 
impairment reversible with bronchodilators, mild restrictive 
disease, and normal diffusion capacity.  These two VA 
examinations, both concluding that the respiratory disorder 
was best characterized as dyspnea or COPD rather than 
asbestosis and linking the disorder to tobacco use rather 
than asbestosis exposure, outweigh the conclusion of the 
single private physician in September 1996.  

In order to assist in determining the nature and etiology of 
the claimed disorder, the RO, in May 1999, had a VA physician 
review the claims file and report his conclusions.  The 
examiner, an Associate Professor of Medicine in the Division 
of Pulmonary and Critical Care Medicine at Oregon Health 
Sciences University and a staff physician at the Portland VA 
Medical Center, included for the record a curriculum vita 
documenting his experience and writings.  The physician noted 
that the appellant's respiratory complaints appeared to go 
back to approximately 1992 with a history which included 
likely exposure to asbestos between 1965 and 1972, both prior 
to and after service.  After reviewing the entire record, 
including the evidence summarized above, the examiner 
indicated that no clear diagnosis of asbestosis could be 
documented.  He reported as follows:  

Asbestosis is defined as pulmonary fibrosis in the 
setting of asbestos exposure.  While there is no 
question that significant asbestos exposure 
occurred, there is no evidence to support an 
interstitial lung disease or pulmonary fibrosis.  
In particular, recent pulmonary function testing 
show[ed] normal spirometry following 
bronchodilators with a normal vital capacity, a 
normal diffusing capacity, and previous lung 
volumes demonstrated evidence of air trapping with 
a normal lung total lung capacity. 

The examiner also noted that there was controversy over the 
findings represented in the record.  X-ray findings alone, he 
opined, did not support a diagnosis of asbestosis.  However, 
the examiner remarked that the record documented asbestos 
exposure.  He also indicated that pulmonary function 
abnormalities, along with a history of chronic cough and an 
extensive smoking history, were most supportive of a mild 
obstructive lung disease, which might best be described as 
chronic bronchitis or asthma.  In support of this conclusion, 
the examiner noted that there was significant reversibility 
on pulmonary function testing with normal spirometry 
following bronchodilators.  The examiner concluded by stating 
that a review of the file supported a diagnosis of mild 
airflow obstruction, but did not support a diagnosis of 
asbestosis.  

This medical opinion augments the conclusions of July 1996 
and October 1997 VA examination that the appellant's current 
respiratory disorder arose from tobacco use rather than 
asbestos exposure.  Together, this expert opinion, to include 
a thorough review of the record, outweighs the implied link 
between the diagnosis of asbestosis by the private physician 
in September 1996 and the history of presumed exposure during 
service.  As the weight of the evidence points to a cause 
other than asbestos exposure as the likely etiology of his 
current respiratory disease, the Board need not address 
whether the current disease is related to claimed in-service 
asbestos exposure.  In light of the evidence of record and 
based on the reasons discussed herein, the Board determines 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for a respiratory 
disorder, to include asbestosis.  

II.  Service Connection for PTSD

The appellant contends that he has PTSD which arose due to 
his experiences in Vietnam.  Generally, service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  As the appellant served 
continuously for 90 days or more during a period of war, a 
psychosis manifested to a degree of 10 percent within one 
year from the date of termination of such service shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

The threshold question that must be resolved is whether the 
appellant has presented evidence of a well-grounded claim.  
See 38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim of PTSD requires medical evidence of a 
current disorder, lay evidence, presumed credible, of an in-
service stressor, and medical evidence linking the two.  
Gaines v. West, 11 Vet. App. 353, 357 (1998);  Cohen 
(Douglas) v. Brown, 10 Vet. App. 128, 136-37 (1997).  See 
also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (generally a 
well-grounded claim requires competent evidence of a current 
disability, evidence of incurrence or aggravation of a 
disease or injury in service, and competent evidence linking 
the two).  

The April 1996 VA examination included a diagnosis of PTSD, 
which satisfies the first element of a well-grounded claim.  
The appellant alleges that he experienced many stressful 
events in service.  The truthfulness of this evidence must be 
presumed when determining whether a claim is well grounded, 
thereby satisfying the second element of a well-grounded 
claim.  Robinette, 8 Vet. App. at 75-76; King, 5 Vet. App. at 
21.  These stressful experiences formed the basis for the 
diagnosis of PTSD in the April 1996 VA examination, thus 
satisfying the third and final element of a well-grounded 
claim.  

Because the claim is well grounded, VA has an obligation to 
assist the appellant in further development of the claim.  
38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 81.  Action 
pursuant to this duty is addressed in the Remand section 
below.  


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for asbestosis is denied.  

The claim of service connection for PTSD is well grounded.  


REMAND

Prior to March 7, 1997, service connection for PTSD required 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  If the claimed stressor was 
related to combat, service department evidence that the 
appellant engaged in combat or that he was awarded a combat 
citation would be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1997).  See Cohen, 10 Vet. 
App. at 136-37.  Effective on and after March 7, 1997, 
service connection for PTSD required medical evidence 
diagnosing the condition in accord with 38 C.F.R. § 4.125(a); 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence established that the appellant engaged in combat 
with the enemy and the claimed stressor was related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor was 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the appellant's lay testimony alone 
could establish the occurrence of the claimed in-service 
stressor.  See 64 Fed. Reg. 32,807-08 (June 18, 1999) 
(codified at 38 C.F.R. § 3.304(f) (1999)) and 38 C.F.R. 
§ 4.125 (requiring PTSD diagnoses to conform with the 
criteria set forth in AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV)).  

In approaching a claim of service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
established the existence of such a stressor(s), then and 
only then, should the case be referred for medical 
examination to determine the sufficiency of the stressor and 
as to whether the remaining elements required to support the 
diagnosis of PTSD have been met.  In such a referral, the 
adjudicators should specify to the examiner(s) precisely what 
stressor or stressors has been accepted as established by the 
record, and the medical examiners must be instructed that 
only those events may be considered in determining whether 
the appellant was exposed to a stressor and what the nature 
of the stressor or stressors was to which the appellant was 
exposed.  In other words, if the adjudicators determine that 
the record does not establish the existence of an alleged 
stressor or stressors in service, a medical examination to 
determine whether PTSD due to service is present would be 
pointless.  Likewise, if the examiners render a diagnosis of 
PTSD that is not clearly based on stressors in service whose 
existence the adjudicators have accepted, the examination 
would be inadequate for rating purposes.  West v. Brown, 
7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 
(1993).  See also Moreau v. Brown, 9 Vet. App. 389 (1996) 
(neither noncombat claimant's testimony alone nor medical 
statements finding a relationship between claimant's 
recitation of claimed stressors and a diagnosis of PTSD can 
qualify as corroborating evidence of a stressor).  

As discussed below, the RO should make a specific 
adjudicatory determination as to whether the appellant was in 
combat; if not, ask him to provide any further specific 
information as to his alleged stressors; utilize the 
assistance of the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR); make a specific determination as to 
which stressor (s) are verified; and, only if a stressor has 
been verified, have the appellant examined by a VA 
psychiatrist to assess whether there is any link between any 
diagnosis of PTSD and any verified stressor.  

The case is REMANDED for the following development:

1.  The RO should request the appellant 
to supply names and addresses of any 
individuals or facilities that have 
treated him for a psychiatric disorder, 
to include PTSD, since April 1996, and 
the dates of such treatment.  After 
securing any needed releases, the RO 
should obtain complete clinical records 
of such treatment and add them to the 
claims file.  

2.  The RO must determine whether the 
appellant, based on the evidence of 
record, engaged in combat.  If so, absent 
evidence to the contrary, that conclusion 
must be accepted as conclusive evidence 
of the claimed in-service stressor.  The 
RO's attention is directed to the law 
cited above and to a recent VA General 
Counsel opinion.  VA O.G.C. Prec. Op. 12-
99 (Oct. 18, 1999).  

3.  If the RO determines that the 
appellant was not engaged in combat, then 
the appellant should be requested to 
provide, within a reasonable time, any 
additional information relevant to his 
claimed stressor(s), including specific 
information as to the date and location 
of the incident(s), the full names of any 
casualties, the unit designation and 
designation of any other units involved.  
All information obtained should be 
associated with the claims file.  

4.  On receipt of the appellant's 
response, or after a reasonable period of 
time has passed without such response, 
the RO should review the claims file and 
prepare a summary of the claimed 
stressor(s) based on a review of all 
pertinent documents.  This summary, and 
any supporting document regarding the 
claimed stressor(s), should be sent to 
USASCRUR, at 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197.  They 
should be asked to certify the occurrence 
of the incident(s) and any indication of 
the appellant's involvement therein.  If 
unable to provide such information, 
USASCRUR should be asked to identify the 
agency or department that could provide 
such information and the RO should follow 
up accordingly.  

5.  After the above is accomplished, the 
RO must make a specific determination, 
based on the complete record, with 
respect to whether the appellant was 
exposed to a stressor or stressors in 
service, and if so, the nature of the 
specific stressor or stressors.  If the 
RO determines that the record establishes 
the existence of stressor(s), the RO must 
specify what stressor or stressors in 
service it has determined the record 
establishes.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.  

6.  Only if a stressor is verified, the 
RO should then afford the appellant a 
VA psychiatric examination to determine 
the nature and etiology of all 
psychiatric disorders found present.  The 
RO must specify for the examiner the 
stressor(s) that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor in 
service.  The entire claims file and a 
copy of this REMAND must be made 
available to the examiner in conjunction 
with the examination, and the examination 
report should reflect review of pertinent 
material in the claims folder.  If a 
diagnosis of PTSD is made, the examiner 
should specify (1) whether each alleged 
stressor found by the RO to be 
established in the record was sufficient 
to produce PTSD; (2) whether the 
remaining diagnostic criteria to support 
the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the in-service 
stressors found to be established by the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiner.  The examination report should 
include the rationale for all opinions 
expressed.  Any necessary psychological 
testing and/or psychiatric evaluation, 
should be accomplished.  

7.  When the above development has been 
completed, the RO should review the 
record to ensure it is in compliance with 
this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall, 11 Vet. App. at 270-71.  

On completion of the development requested, to the extent 
possible, the RO should again review the record.  If the 
benefit sought on appeal remains denied, the appellant and 
his representative should be furnished a supplemental 
statement of the case and given an opportunity to respond.  
The case should then be returned to the Board.  The appellant 
has the right to submit additional evidence/argument on the 
matter remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  



		
	J. F. Gough
	Member, Board of Veterans' Appeals


 



